Case 19-43402-mxm11 Doc 259-2 Filed 08/24/20   Entered 08/24/20 11:33:19   Page 1 of 5




                                 Exhibit 2
                                Confirmation Notice
Case 19-43402-mxm11 Doc 259-2 Filed 08/24/20                        Entered 08/24/20 11:33:19             Page 2 of 5




      Judith W. Ross                                         James E. Van Horn
      State Bar No. 21010670                                 (admitted pro hac vice)
      Rachael L. Smiley                                      BARNES & THORNBURG LLP
      State Bar No. 24066158                                 1717 Pennsylvania Avenue NW, Suite 500
      ROSS & SMITH, PC                                       Washington, DC 20006-4623
      700 North Pearl Street, Suite 1610                     Telephone: 202-371-6351
      Dallas, Texas 75201                                    Facsimile: 202-289-1330
      Telephone: 214-377-7879                                Email: jvanhorn@btlaw.com
      Facsimile: 214-377-9409
      Email: judith.ross@judithwross.com
               rachael.smiley@judithwross.com


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

  IN RE:                                                        §        Chapter 11
                                                                §
  Rooftop Group International Pte. Ltd., et al.1                §        Case No. 19-43402-mxm
                                                                §
           Debtors.                                             §        Jointly Administered


             NOTICE OF ENTRY OF AN ORDER CONFIRMING THE PLAN OF
      REORGANIZATION/LIQUIDATION OF ROOFTOP GROUP INTERNATIONAL PTE.
      LTD., ROOFTOP GROUP SERVICES (US), INC. AND ROOFTOP GROUP USA, INC.
       PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE PROPOSED BY THE
        OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF ROOFTOP GROUP
        INTERNATIONAL PTE. LTD. AND THE CHAPTER 11 TRUSTEE OF ROOFTOP
              GROUP SERVICES (US), INC. AND ROOFTOP GROUP USA, INC.

            PLEASE TAKE NOTICE THAT:

          1.     Confirmation of the Plan. On August [ ], 2020 the United States Bankruptcy Court
  for the Northern District of Texas (the “Bankruptcy Court”) entered an Order (the
  “Confirmation Order”) confirming the Plan of Reorganization/Liquidation of Rooftop Group
  International Pte. Ltd., Rooftop Group USA, Inc. and Rooftop Group Services (US) Inc.
  Pursuant to Chapter 11 of the Bankruptcy Code Proposed by the Official Committee of Unsecured
  Creditors of Rooftop Group International Pte. Ltd. and the Chapter 11 Trustee of Rooftop Group
  USA, Inc. and Rooftop Group Services (US) Inc. [Docket No. __] (as modified and amended in

  1
   The Debtors in these chapter 11 cases are, including the last four digits of their respective EIN numbers, as
  follows: Rooftop Group International Pte. Ltd. (no EID), Rooftop Group USA, Inc. (8810) and Rooftop Group
  Services (US), Inc. (3705). The mailing address for Rooftop International is 5218 Spruce Street, Bellaire, TX
  77401, and the mailing address for the chapter 11 Trustee of Rooftop USA and Rooftop Services is 509 North
  Montclair Avenue, Dallas, Texas 75208-5498.
Case 19-43402-mxm11 Doc 259-2 Filed 08/24/20               Entered 08/24/20 11:33:19         Page 3 of 5




  accordance with the terms of the Confirmation Order, the “Plan”). Copies of the Confirmation
  Order and the Plan are available, for a fee, through the Bankruptcy Court’s website via PACER at
  https://www.txnb.uscourts.gov/, or without cost by contacting the undersigned counsel at the addresses
  below Unless otherwise defined in this notice, capitalized terms used herein shall have the
  meanings ascribed to them in the Plan or the Confirmation Order.

           2.     Effect of Plan. Pursuant to section 1141 of the United States Code, 11 U.S.C. §§
  101-1532 (as amended, the “Bankruptcy Code”), except as otherwise provided in the Plan or in
  the Confirmation Order, and subject to the occurrence of the Effective Date, the provisions of the
  Plan shall bind any holder of a Claim against, or Interests in, the Debtors and their respective
  successors and assigns, whether or not the Claim or Interest of such holder is Impaired under the
  Plan, whether or not such holder has voted to accept the Plan, and whether or not such holder will
  receive a distribution under the Plan. Accordingly, the Debtors, Committee and Chapter 11 Trustee
  are authorized to implement the Plan on the Effective Date.

           3.    Exculpation. Section 12.7 of the Plan contains the following exculpation provision:

           Except as otherwise expressly provided by the Plan or the Confirmation Order or
  other Final Order of the Bankruptcy Court, on the Effective Date, the Exculpated Parties
  and each of their respective agents, representatives, successors and assigns, shall be deemed
  released is released and exculpated from any claims, obligations, rights, causes of action and
  liabilities for any act or omission in connection with, or arising out of, the Chapter 11 Cases,
  including, without limiting the generality of the foregoing, all sales of assets, the Disclosure
  Statement, the formulation, dissemination and pursuit of approval of the Disclosure
  Statement, the formulation, dissemination and pursuit of confirmation of the Plan, the
  consummation of the Plan or the administration of the Plan or the property to be distributed
  under the Plan, except for acts or omissions that constitute willful misconduct, gross
  negligence or fraud, and all such Persons, in all respects, shall be entitled to rely upon the
  advice of counsel with respect to their duties and responsibilities under the Plan and under
  the Bankruptcy Code.

        Section 12.22 of the Plan provides that nothing in the Confirmation Order or the Plan shall
  be deemed to prevent or release objections by any party to an application for Administrative
  Claims or Fee Claims filed after entry of the Confirmation Order by any Released Party or
  Exculpated Party.

         4.     Voluntary Releases by the Releasing Parties. Section 12.8 of the Plan contains the
  following provision regarding voluntary releases by the Releasing Parties:

          Except as otherwise specifically provided in the Plan, for good and valuable
  consideration, including the service of the Released Parties to facilitate the reorganization of
  the Debtors, the implementation of the restructuring contemplated by the Plan, and the
  compromises contained herein, on and after the Effective Date, to the fullest extent permitted
  by applicable law, the Releasing Parties (regardless of whether a Releasing Party is a
  Released Party) will be deemed to conclusively, absolutely, unconditionally, irrevocably, and
  forever release, waive, and discharge the Released Parties of any and all claims, obligations,
  rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever, whether known
Case 19-43402-mxm11 Doc 259-2 Filed 08/24/20             Entered 08/24/20 11:33:19        Page 4 of 5




  or unknown, foreseen or unforeseen, liquidated or unliquidated, contingent or fixed, existing
  or hereafter arising, in law, at equity or otherwise, whether for indemnification, tort,
  contract, violations of federal or state securities laws, or otherwise, based on or relating to,
  or in any manner arising from, in whole or in part, the Debtors, the Estates, the conduct of
  the business of the Debtors, the Chapter 11 Cases, the subject matter of, or the transactions
  or events giving rise to, any Claim or Interest that is treated in the Plan, the restructuring of
  Claims and Interests before or during the Chapter 11 Cases, the negotiation, formulation, or
  preparation of the Plan, the Plan Supplement, the Disclosure Statement, or, in each case,
  related agreements, instruments, or other documents, any action or omission as an officer,
  member, agent, representative, fiduciary, controlling person, affiliate, or responsible party,
  or upon any other act or omission, transaction, agreement, event or other occurrence taking
  place on or before the Effective Date, other than claims or liabilities arising out of or relating
  to any act or omission of a Released Party to the extent such act or omission is determined
  by a Final Order to have constituted willful misconduct, gross negligence, fraud, or a
  criminal act. Nothing in this provision shall be construed or otherwise operate to release any
  claim or Cause of Action that may be held by the Debtors, the Bankruptcy Estates, or the
  Reorganized Debtor.

  Each of the Releasing Parties will be deemed to have granted the releases set forth in this
  section notwithstanding that such Releasing Party may hereafter discover facts in addition
  to, or different from, those which it now knows or believes to be true, and without regard to
  the subsequent discovery or existence of such different or additional facts, and such
  Releasing Party expressly waives any and all rights that they may have under any statute or
  common law principle that would limit the effect of such releases to those claims or causes
  of action actually known or suspected to exist at the time of execution of such release.

         5.      Injunction. Section 12.9 of the Plan contains the following injunction provision:

         Except as otherwise expressly provided in the Plan, on and after the Confirmation
  Date, all Entities who have held, hold or may hold Claims against a Debtor or Interests in a
  Debtor are permanently enjoined from and after the Confirmation Date from: (a)
  commencing, conducting or continuing in any manner, directly or indirectly, any suit, action
  or other proceeding of any kind (including, without limitation, any proceeding in a judicial,
  arbitral, administrative or other forum) against or affecting a Debtor’s Estate, the Post-
  Confirmation Debtor, or any of the Released Parties, any of their property, or any direct or
  indirect transferee of any property of, or direct or indirect successor in interest to, any of the
  foregoing Entities, including without limitation the Litigation Trustee and Plan
  Administrator, or any property of any such transferee or successor; (b) enforcing, levying,
  attaching (including, without limitation, any pre-judgment attachment), collecting or
  otherwise recovering by any manner or means whether directly or indirectly, of any
  judgment, award, decree or order against a Debtor’s Estate, the Post-Confirmation Debtor,
  or any of the Released Parties, any of their property, or any direct or indirect transferee of
  any property of, or direct or indirect successor in interest to any of the foregoing Entities,
  including without limitation the Litigation Trustee and Plan Administrator; (c) creating,
  perfecting or otherwise enforcing in any manner, directly or indirectly, any encumbrance of
  any kind against a Debtor’s Estate, the Post-Confirmation Debtor, or any of the Released
Case 19-43402-mxm11 Doc 259-2 Filed 08/24/20          Entered 08/24/20 11:33:19      Page 5 of 5




  Parties, any of their property, or any direct or indirect transferee of any property of, or
  direct or indirect successor in interest to any of the foregoing Entities, including without
  limitation the Litigation and Plan Administrator; (d) asserting any right of setoff, of any
  kind, directly or indirectly, against any obligation due to a Debtor’s Estate, the Post-
  Confirmation Debtor, or any of the Released Parties, any of their property, or any direct or
  indirect transferee of any property of, or successor in interest to, any of the foregoing
  Entities, including without limitation the Litigation Trustee and Plan Administrator; and (e)
  taking any actions in any place and in any manner whatsoever that do not conform to or
  comply with the provisions of the Plan. Unless otherwise provided in the Confirmation
  Order, all injunctions or stays arising under or entered during the Chapter 11 Cases under
  Sections 105 or 362 of the Bankruptcy Code, or otherwise, that are in existence on the
  Confirmation Date shall remain in full force and effect until the Effective Date; provided,
  however, that no such injunction or stay shall preclude enforcement of any interested party’s
  rights under the Plan and the related documents.


  Dated: ___________ , 2020

                                            /s/
                                           Judith W. Ross
                                           State Bar No. 21010670
                                           Rachael L. Smiley
                                           State Bar No. 24066158
                                           ROSS & SMITH, PC
                                           700 North Pearl Street, Suite 1610
                                           Dallas, Texas 75201
                                           Telephone: 214-377-7879
                                           Facsimile: 214-377-9409
                                           Email: judith.ross@judithwross.com
                                           rachael.smiley@judithwross.com

                                           -and-

                                           James E. Van Horn
                                           (admitted pro hac vice)
                                           BARNES & THORNBURG LLP
                                           1717 Pennsylvania Avenue NW, Suite 500
                                           Washington, DC 20006-4623
                                           Telephone: 202-371-6351
                                           Facsimile: 202-289-1330
                                           Email:     jvanhorn@btlaw.com

                                           COUNSEL FOR THE OFFICIAL COMMITTEE OF
                                           UNSECURED CREDITORS OF ROOFTOP GROUP
                                           INTERNATIONAL PTE. LTD.
